IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


WELLS FARGO BANK, N.A.,                 : No. 804 MAL 2014
                                        :
                   Respondent           :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
             v.                         :
                                        :
                                        :
ROBERT G. BURCHILL,                     :
                                        :
                   Petitioner           :


                                    ORDER


PER CURIAM

     AND NOW, this 11th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.